Citation Nr: 0915488	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-29 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran had active service from September 1964 to 
September 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims his heart disease is aggravated by his 
service-connected posttraumatic stress disorder (PTSD) with 
panic disorder and dysthymia.  However, none of the post-
service clinical evidence sufficiently addresses this 
question.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(holding that 38 C.F.R. § 3.310(a) authorizes a grant of 
service connection not only for disability caused by a 
service-connected disability, but for the extent of 
additional disability resulting from aggravation of a non-
service-connected disability by a service-connected 
disability).  Accordingly, a definitive medical opinion on 
the question of whether there has been a measurable permanent 
increase of  non-service-connected heart disease caused by 
service-connected PTSD is needed.  See Locklear v. Nicholson, 
20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 
79 (2006). 

The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform to the Court's decision in 
Allen.  The RO will need to assess the claim with 
consideration of the regulatory amendment in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  If necessary, issue to the Veteran 
additional VCAA notice with regard to his 
claim, such as providing him with updated 
notice of what evidence has been received 
and not received by VA, as well as who 
has the duty to request evidence, and 
what development must be undertaken by VA 
in accordance with applicable case law.  
See generally Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5103, 5103A; 38 C.F.R. 
§ 3.159.  

2.  Ask the Veteran to provide any 
medical records, not already in the 
claims file, pertaining to treatment or 
evaluation of his heart disease, to 
provide the identifying information and 
any necessary authorization to enable the 
AMC/RO to obtain such evidence on his 
behalf.  Document any attempts to obtain 
such records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.

3.  The AMC/RO should arrange appropriate 
VA examination to determine the nature, 
extent, and onset the Veteran's heart 
disease.  The claims folder must be made 
available to the examiner(s) for review 
of the case, and the examination 
report(s) should include discussion of 
the Veteran's documented medical history 
and assertions.  A notation to the effect 
that this record review took place should 
be included in the report.  The examiner 
should elicit from the Veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.  All 
indicated tests and studies should be 
performed, and the examiner should review 
the results of any testing prior to 
completing the report.  Complete 
diagnoses should be provided.

a.  The examiner should provide an 
opinion as to whether it is at least 
as likely as not (at least a 50/50 
degree of probability) that the 
Veteran's service-connected PTSD 
aggravates his heart disease.  

b.  If such aggravation is found, the 
examiner should provide an estimate of 
the degree of heart disease, over and 
above the degree of disability, that 
would exist without the aggravation 
caused by the service-connected PTSD, 
e.g., is the degree of increased 
symptomatology 10 percent, 20 percent, 
etc., above the baseline 
symptomatology after the effects of 
the service-connected disability are 
first considered?  The increment 
should be identified and defined in 
terms of actual reported findings on 
examination.  If heart disease cannot 
be regarded as having been aggravated 
by PTSD, the examiner should 
specifically indicate so.  

c.  Note:  The term "aggravated" in 
the above context refers to a 
permanent worsening of the underlying 
condition, as contrasted to temporary 
or intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefit sought on appeal remains denied, 
furnish the Veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


